DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgement has been made of applicant’s claim for priority under 35 USC 119 (a-d).  The certified copy has been filed on 08/11/2020.
Information Disclosure Statement 
The Information Disclosure Statement (IDS) filed 07/16/2020 hasbeen placed in the application file and the information referred to therein has been considered. 
Drawings
The drawings received 07/16/2020 are acceptable for examination purposes.
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1-4, 7, 9-15 rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2015/0255803 to Delnick (Delnick).
Regarding claims 1-4,  7,9-12  Delnick   discloses a  flow battery (Title) , comprising: an anode,  a cathode,  a first liquid which includes an anode mediator and lithium ions and is in contact with the anode (Fig. 1, para 22) an anode active material which is in contact with the first liquid (Fig. 1) a second liquid which is in contact with the cathode (Fig. 1, para 22) and a lithium ion conductive film (para 34)  disposed between the first liquid and the second liquid. In addition Delnick discloses, that  an anode active material comprises LiSn alloy ( i.e. includes tin) and can be charged to stoichiometry  Li2.6Sn ( i.e. Li13Sn5  re claim 7),  a circulation solution contains biphenyl  ( para 52 re claim 3) in tetraethylene glycole dimethyl either (re claims 9,10 and 12)  or THF (re claim 11).  Since Delnick does not positively recites the presence of 2,2'-bipyridyl, benzophenone, trans-stilbene, 2,4'-bipyridyl, 2,3'-bipyridyl, cis-stilbene, propiophenone, butyrophenone, valerophenone, ethylenediamine and tetraphenylcyclopentadienone (re claim 4
Regarding the requirement (iii): since the first liquid composition of Delnick is substantially similar as claimed (see instant claims 3, 4, 7, 9-11) the first liquid of Delnick will be necessarily  have an equilibrium potential of not more than 0.25 V vs. Li/Li+ when the potential measurement test A is performed and he anode mediator has an equilibrium potential of less than 0.3 V vs.Li/Li+ when the potential measurement test B is performed (re claim 2).  Products of identical chemical composition cannot have mutually exclusive properties, and thus, the claimed property (i.e. the specific output energy density), is necessarily present in the prior art material.  The courts have held that “[p]roducts of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112. 
Alternatively, since Delnick teaches finite number of mediators and finite number of solvents (para 52), it would have been obvious to choose biphenyl and tetraethylene glycole dimethyl either or THF as solvent from a finite number of identified, predictable solutions (see para 52)., it would have been "obvious to try" said combination in order to improve charge/discharge rates and minimize irreversible losses in the cells which, in turn limit, cycle life.. See MPEP 2141 (III) Rationale E, KSR v. Teleflex (Supreme Court 2007).
Regarding claim 13
Regarding claim 14, Delnick   discloses a cathode active material which is in contact with the second liquid, wherein the second liquid includes a cathode mediator which is oxidized or reduced by the cathode and is oxidized or reduced by the cathode active material (Fig. 1, para 34).
Regarding claim 15, Delnick   discloses a second circulation mechanism for circulating the second liquid between the cathode and the cathode active material (Fig. 1, pump 14).
Regarding claims 5, 6 and 8: since independent claim 1 is written in alternative form and Delnick discloses requirement (iii) of claims 5, 6 and 8 considered met.
Alternatively claim 5 is  rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0255803 to Delnick in view  US 2012/0135278 to Yoshie (Yoshie) as evidenced by US 20160126582  to Xiao (Xiao).
Regarding claim 5, Delnick   discloses the invention as discussed above as applied to claim 1 and incorporated therein. Delnick does not expressly discloses wherein the anode active material includes graphite; a graphite intercalation compound is generated during charge; and the graphite intercalation compound has at least one composition selected from the group consisting of C24Li, C18Li, C12Li, and C6Li. 
Yoshie teaches a redox battery a similar redox flow battery comprising a negative electrode, a positive electrode, a separator, an electrode solution, wherein the first active material contains graphite (para 47).Yoshie also teaches that the use of the graphite particles significantly suppresses a decomposition reaction of an organic solvent and a lithium salt generated in the negative electrode reaction at the time of charge (para 48). It would have been obvious to one or ordinary skill in the art before 
Regarding the limitation “ the graphite intercalation compound has at least one composition selected from the group consisting of C24Li, C18Li, C12Li, and C6Li”, one skilled in the art could easily recognize that degree of lithiation can of the graphite can be  achieved by  varying charging condition as a result of routine experiment. The formation of LixC6 during charging of the battery with graphite anode is evidenced by Xiao (para 38) as a result of well known process. 
Alternatively, since the criticality of lithiation of graphite for compositions C24Li, C18Li, C12Li, and C6Li- a position claimed by Applicant is not supported by any showing of criticality of such placement in the instant specification, nor did Applicant stated that such placement serves any specific purpose or performs any specific function other that the function disclosed in modified Delnick, it would have been obvious top those skilled in the art at the time the invention was filed  to prepare desired intercalation composition by varying charging conditions  as an obvious design choice, and as such it does not impact the patentability of claim 5.
Alternatively claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0255803 to Delnick in view US 2012/0135278 to Yoshie (Yoshie).
Regarding claim 5, Delnick   discloses the invention as discussed above as applied to claim 1 and incorporated therein. Delnick does not expressly discloses wherein the anode active material includes aluminum, a LiAI alloy is generated during 
Yoshie teaches a redox battery a similar redox flow battery comprising a negative electrode, a positive electrode, a separator, an electrode solution, wherein the first active material contains aluminum (para 47). Therefore a use of aluminum as a negative active material for flow battery is well known in the art. It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the flow battery of Delnick  with the graphite as the anode active material, as taught by Yoshie in order to provide the battery with heighten the energy density and increase the electric power storage
 Regarding the limitation: LiAI alloy is generated during charge, Applicant sets forth the manner in which the claimed apparatus operates. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP § 2114. In the instant case, modified Delnick’s fuel battery is fully capable to perform the claimed function. 
Regarding the limitation “ LiAI alloy has at least one composition selected from the group consisting of LiAI, Li2AI3, and Li4Al5”, one skilled in the art could easily recognize that degree of lithiation can of the aluminum  can be  achieved by  varying charging condition as a result of routine experiment. 
Alternatively, since the criticality of alloy  of   compositions LiAI, Li2AI3, and Li4Al5- a position claimed by Applicant is not supported by any showing of criticality of such placement in the instant specification, nor did Applicant stated that such placement 
Alternatively claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0255803 to Delnick. 
Regarding claim 5, Delnick   discloses the invention as discussed above as applied to claim 1 and incorporated therein. In addition Delnick discloses that silicon alloyed with lithium can be used as a negative electrode but   does not expressly discloses wherein the LiSi alloy has at least one composition selected from the group consisting of Li22Si5, Li13Si4, Li7Si3, and Li12Si7. 
 However, regarding the limitation: LiSi alloy has at least one composition selected from the group consisting of Li22Si5, Li13Si4, Li7Si3, and Li12Si7 one skilled in the art could easily recognize that degree of lithiation can of the silicon can be achieved by varying charging condition as a result of routine experiment. 
Alternatively, since the criticality of alloy  of   compositions Li22Si5, Li13Si4, Li7Si3, and Li12Si7 a position claimed by Applicant is not supported by any showing of criticality of such placement in the instant specification, nor did Applicant stated that such placement serves any specific purpose or performs any specific function other that the function disclosed in Delnick, it would have been obvious top those skilled in the art at the time the invention was filed  to prepare desired intercalation composition by 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER USYATINSKY whose telephone number is (571)270-7703.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 5712721330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.